Filed 1/6/21 P. v. Jefferson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Glenn)
                                                            ----




 THE PEOPLE,                                                                                   C088576

                    Plaintiff and Respondent,                                   (Super. Ct. No. 16NCR11418)

           v.                                                                        ORDER MODIFYING
                                                                                         OPINION
 ALEXANDER DEPREE JEFFERSON,
                                                                                        [NO CHANGE IN
                    Defendant and Appellant.                                              JUDGMENT]



THE COURT:
         It is ordered that the nonpublished opinion filed herein on December 8, 2020, be
modified as follows:
         At page 1, modify the last sentence in the first paragraph to read as follows:


                 After examining the record, we find no arguable error that would
         result in an outcome more favorable to defendant and affirm the judgment.


         There is no change in the judgment.



                                                             1
BY THE COURT:

/S/

RAYE, P. J.

/S/

DUARTE, J.

/S/

RENNER, J.




                2
Filed 12/8/20 P. v. Jefferson CA3 (unmodified opinion)
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Glenn)
                                                            ----




 THE PEOPLE,                                                                                   C088576

                    Plaintiff and Respondent,                                   (Super. Ct. No. 16NCR11418)

           v.

 ALEXANDER DEPREE JEFFERSON,

                    Defendant and Appellant.




         Appointed counsel for defendant Alexander Depree Jefferson filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) After examining the record, we find no arguable error that would result
in an outcome more favorable to defendant and affirm the judgment as modified.




                                                             1
                                    I. BACKGROUND
        In September 2016, defendant was charged with the kidnapping of S.S., the
mother of his child (Pen. Code, § 207, subd. (a)—count 1),1 three counts of assault with a
deadly weapon on S.S., L.H., and A.B. (§ 245, subd. (a)(1)—counts 2-4, respectively),
corporal injury on a spouse or cohabitant on S.S. (§ 273.5, subd. (a)—count 5), battery
causing serious bodily injury on S.S. (§ 243, subd. (d)—count 6), two counts of criminal
threats against S.S. and A.B. (§ 422, subd. (a)—counts 7-8, respectively), dissuading a
witness (A.B.) (§ 136.1, subd. (b)(1)—count 9), and unlawful use of force against A.B.
(§ 242—count 10). For several offenses, it was alleged that defendant personally
inflicted great bodily injury (§ 12022.7, subds. (a), (e)—counts 1-3, & 7), and personally
used a deadly weapon, an ice pick (§ 12022, subd. (b)(1)—counts 1, 5-9). It was further
alleged that defendant had a prior serious felony conviction (§§ 667, subds., (c) & (e)(1),
1170.12), and had served two prior prison terms (§ 667.5, subd. (b)). Defendant pled not
guilty and denied the allegations and enhancements.
        On September 14, 2016, defense counsel declared a doubt as to defendant’s
competency, and the trial court suspended criminal proceedings under section 1368.
Three months later, in December 2016, the trial court found defendant mentally
incompetent under section 1368 and committed him to the Department of State Hospitals
until his mental competency was restored. After a competency hearing in August 2017,
the trial court found defendant had regained his competency and reinstated criminal
proceedings.
        In August 2018, defendant pled guilty to count 6 (battery resulting in serious
bodily injury on S.S.) and count 8 (criminal threats against A.B.), admitted that he
personally used a deadly weapon during the criminal threats offense, and admitted that he




1   Further undesignated statutory references are to the Penal Code.

                                              2
had a prior strike conviction in exchange for a negotiated term of 10 years four months in
state prison and dismissal of the remaining charges and enhancements.2
       Pursuant to the plea agreement, the parties stipulated that the police report could
serve as the factual basis for the plea. According to the police report, defendant assaulted
the mother of his children (S.S.), threatened to kill her, physically assaulted and
threatened A.B., who came over to check on S.S., and stabbed A.B.’s boyfriend with an
ice pick multiple times.
       From the minute order and abstract of judgment, it appears that in October 2018,
the trial court sentenced defendant to the stipulated 10 year four month prison term,
consisting of the upper term of four years (doubled to eight years for the strike prior) on
the battery offense, plus eight months (doubled to one year four months) for the criminal
threat offense, and one year for the great bodily injury enhancement.3 The court imposed
a $6,000 restitution fine (§ 1202.4) and a $6,000 parole revocation restitution fine, which
was suspended unless parole was revoked (§ 1202.45). The court awarded defendant 778
days of custody credit and 778 days of conduct credit for a total of 1556 days of
presentence credit. Defendant timely appealed without a certificate of probable cause.
                                     II. DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30



2 At the conclusion of the plea hearing, the court dismissed the remaining counts
according to the terms of the plea deal.
3 The reporter who transcribed the sentencing hearing suffered a major medical
emergency and was unable to transcribe the hearing. The trial court does not have her
notes, and she cannot be reached. The trial court, therefore, cannot produce a transcript
of the sentencing hearing.

                                              3
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      III. DISPOSITION
       The judgment is affirmed.


                                                 /S/

                                                 RENNER, J.



       We concur:


       /S/

       RAYE, P. J.


       /S/

       DUARTE, J.




                                            4